ON PETITION EOR RE-HEARING.
Stiles, J.
The opinion heretofore filed contains a wrong statement of fact, which is pointed out in the peti*478tion for re-hearing. Kincaid’s part of the plat referred to was of the southern portion of the town and showed the street to be thirty-two feet wide, while Ryan’s plat was of the northern portion of the town and showed a street but thirty feet wide. Our understanding of the record was that Kincaid had, by the plat, contributed sixteen feet and Ryan fifteen feet, making a street thirty-one feet wide throughout its length. The lots owned by the respondents lie, it is said, within fifteen feet of the center line of the street.
This error of statement seems to make no difference in the merits of the case, however. We think the opinion shows with reasonable clearness that this court holds that the original road was lawfully established, and that the new road was not. But there was an attempt by the proper authorities, in 1863, to make a change to the exact location which was afterwards adopted by Kincaid, in 1874, in such a manner and under such circumstances as estopped him to say that the proceedings taken for the change were not regular. One thing is certain: If Kincaid could change the road at all, it must have resulted in such a change alone as the law permitted, viz., a road sixty feet in width; and if it did not result in a lawful road, then the road has never been changed, and the old road, although closed up for almost twenty years, is now subject to be again occupied by the public.
The public cannot be forced into trades in the way proposed. It is either entitled to all that the law contemplated it should have, or it is not bound by the asserted change at all. The decision made was based upon the assertion in the record that there had been a change through the act of Kincaid in 1874; not upon the only other theory, viz., that he had voluntarily opened a new road and unlawfully closed up the old one.
Something is urged about the hardship to purchasers, *479in this connection; but, bearing in mind that the public is entitled to a sixty foot road, we doubt whether the purchasers in this case are likely to suffer greater hardship than others who may, as purchasers, be now occupying premises which are part of the old road, where they would certainly be disturbed if the respondents’ theories were adopted.
Petition denied.
Dunbar, C. J., and Hoyt, Scott and Anders, JJ., concur.